DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5 is/are rejected under 35 U.S.C. 103 as obvious over Campbell (US 2007/0106187) in view of Reinhardt (US 2012/0197160).
Regarding claim 1, Campbell discloses a comfort harness (shoulder brace, Fig. 1) for an orthotic, comprising: a crescent-shaped pad 1, 6 (anterior shoulder support member 1 and pneumatic pad 6, [0063]; definition of crescent –something having concave and convex edges terminating in points, dictionary.com; part of anterior shoulder support member 1 [crescent-shaped pad]  has concave and convex edges terminating in points) having an upper portion (see annotated Fig. 1 below) 



    PNG
    media_image1.png
    492
    605
    media_image1.png
    Greyscale
and a lower portion (see annotated Fig. 1 above), the upper portion being configured to reversibly attach to an upper back strap 5 (secondary strap 5, [0063], [0068])  and the lower portion being configured to reversibly attach to an under arm strap 5 (secondary strap 5), [0063], [0068]); a multi-strap connector 2,10 (posterior support member 2 which is comprised of back support member 10, [0069], see annotated Fig. 5 below) 


    PNG
    media_image2.png
    546
    507
    media_image2.png
    Greyscale




being configured to attach to the upper back strap 5  (see annotated Fig. 5 above where multi-strap connector 2, 10 is configured to attach to the upper back strap 5) and the under arm strap (see annotated Fig. 5 above, [0068]); and at least one cross-body strap 5 (secondary strap 5, see annotated Fig. 1 above) being configured to attach to an orthotic (for example strap attachment member 3; definition of orthotic is a device or support used to relieve or correct an 
Though Campbell discloses the multi-strap connector 2,10 being configured to attach to the upper back strap and the under arm strap, Campbell does not disclose the multi-strap connector being configured to reversibly attach to the upper back strap and the under arm strap. 
Reinhardt teaches an analogous comfort harness 1 (Fig. 2, a device for detecting and influencing posture 1) with straps 4 and 5 (tension straps 4, 5) being configured to reversibly attach to a fixing apparatus 3 (tension straps are fixed in the region of the fixing apparatus, [0028]; this fixing can be either permanent by being sewn or welded or it can be reversible by using attachment apparatuses such as touch-and-close fasteners, [0028]).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to modify the attachment of the upper back strap 5 and the lower arm strap 5 to the multi-strap connector of Campbell to be a reversible attachment, as taught by Reinhardt, to provide an improved comfort harness for an orthotic and improved strap attachments given that Reinhardt discloses the interchangeability of permanent and reversible strap attachments in order to provide more flexibility to the strap location for user comfort.  
Though Campbell in view of Reinhardt discloses at least one cross-body strap 5 (annotated Fig. 1) being configured to attach to an orthotic, Campbell does not disclose at least one body strap being configured to reversibly attach to an orthotic.  
Reinhardt teaches an analogous comfort harness 1 (Fig. 2, a device for detecting an influencing posture 1) with straps 4 and 5 (tension straps 4, 5) being configured to reversibly 
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to modify the attachment of the body strap of Campbell in view of Reinhardt to the orthotic to be a reversible attachment, as taught by Reinhardt, to provide an improved comfort harness for an orthotic with an improved body strap attachment given that Reinhardt discloses the interchangeability of permanent and reversible strap attachments in order to provide more flexibility to the strap location for user comfort.  
Regarding claim 2, Campbell in view of Reinhardt discloses the invention as discussed above.  Campbell further discloses wherein the at least one cross-body strap comprises a first 5 (see annotated Fig. 1 above) and a second cross-body strap 4 (primary strap 4, [0066] see annotated Fig. 5 above).
	Regarding claim 3, Campbell in view of Reinhardt discloses the invention discussed above.  Campbell further discloses wherein the first cross-body strap 5 (the third secondary strap 5; see annotated Fig. 1 above) is reversibly attached to the crescent-shaped pad 1,6  (the third secondary strap 5 [the first cross-body strap 5] is adjustably attached at the other end to the anterior shoulder support member 1 [crescent shaped-pad], [0068]) and attached to the orthotic 3 (strap attachment member 3, [0066]-[0068]; see annotated Fig. 1 above; definition of orthotic is a device or support used to relieve or correct an orthopedic problem, dictionary.com; it follows that strap attachment member 3 is an orthotic as it is a part of the shoulder brace [adjustable comfort harness]).

Reinhardt teaches an analogous comfort harness 1 (Fig. 2, a device for detecting an influencing posture 1) with straps 4 and 5 (tension straps 4, 5) being configured to reversibly attach to a fixing apparatus 3 (tension straps are fixed in the region of the fixing apparatus, [0028]; this fixing can be either permanent by being sewn or welded or it can be reversible by using attachment apparatuses such as touch-and-close fasteners, [0028]).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to modify the cross body strap of Campbell in view Reinhardt such that it is reversibly attached to the orthotic, as taught by Reinhardt, to provide an improved comfort harness for an orthotic and improved cross body strap attachment given that Reinhardt discloses the interchangeability of permanent and reversible strap attachments in order to provide more flexibility to the strap location for user comfort.  
	Regarding claim 4, Campbell in view of Reinhardt discloses the invention as discussed above.  Campbell further discloses the second cross-body strap 4 (primary strap 4, see annotated Fig. 5 above) is permanently attached to the multi-strap connector 2, 10 (each primary strap 4 is permanently attached on end to the posterior support member 2 [part of multi-strap connector], [0066]) and reversibly attached to the orthotic 3 (each primary strap 4 is removably attached on the other end of the strap attachment member 3 [orthotic], [0066])).
	Regarding claim 5, Campbell in view of Reinhardt discloses the invention discussed above.  Campbell furtherdiscloses the crescent-shaped pad 1, 6 is reinforced (the pneumatic 
Claims 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Campbell (US 2007/0106187) in view Reinhardt (US 2012/0197160) and in further view of  Bell (US 5411541).
Regarding claim 6, Campbell in view of Reinhardt discloses the invention as described above.
Campbell in view of Reinhardt does not disclose wherein the crescent-shaped pad further comprises cooling fabric.
Bell teaches an analogous comfort harness for an orthotic (Fig. 9, col. 6, lines 33-57) comprising an analogous crescent shaped-pad 10 (bladder member 10, Fig. 9, bladder member 10 comprises an outer wall and an inner wall, col. 4, line 57-col. 5, line 6) further comprising cooling fabric (the inner wall of the bladder member 10 [crescent shaped pad] is lined with a material such as “COOL MAX” to wick away any moisture that could cause infection or dampness, col. 6, lines 33-57).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to modify the crescent shaped pad of Campbell in view of Reinhardtsuch that it comprises a cooling fabric, as taught by Bell, for the purpose of providing an improved comfort harness for an orthotic with an improved crescent shaped pad that facilitates keeping the wearer cool. 
Claims 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Campbell (US 2007/0106187) in view of Reinhardt (US 2012/0197160 and in further view of Lindemann (US 4598703).
Regarding claim 7, Campbell in view of Reinhardt discloses the invention as described above.
Though Campbell in view of Reinhardt discloses that the upper back and the under arm straps 5 comprise a flexible material [0068], Campbell in view of Reinhardt does not disclose that the upper back and under arm straps comprises stretchable fabric.  
Lindemann teaches an analogous comfort harness (hemi-arm sling, col. 1, lines 43-53) having analogous upper back strap 3 (clavicle strap 3, Fig. 2) and analogous under arm strap 11 (strap 11, Fig.3,  col. 1, line 64 – col. 2, line 34) and an analogous multi-strap connector 7 (tension distribution ring 7 (col. 2, lines 4-12) and the analogous upper back strap 3 and analogous under arm strap 11 comprises stretchable fabric (co. 2, lines 41-48).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that the upper back and the under arm straps of Campbell in view of Reinhardt comprises stretachable fabric, as taught by Lindemann in order to provide an improved comfort harness for an orthotic within improved straps so that the straps can connect or contract depending on the needs of the patient (Lindemann, col. 2, lines 41-48).
Claims 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Campbell (US 2007/0106187) in view of Reinhardt (US 2012/0197160) and in further view of Shamaiengar (US 2016/0113406).

Campbell in view of Reinhardt does not disclose the multi-strap connector comprises two or more slots for receiving and orienting straps.
Shamaiengar teaches an analogous comfort harness 10 (arm support device 10, Fig. 1) having an analogous crescent-shaped pad 14a (padded cushion 14a, Fig. 1, [0041]), analogous straps (12a, 12b, Fig. 3, [0041]) and a multi-strap connector 16 (connector 16, Figs. 11-13, [0048]; connector 16 has swiveling buckles 26) that comprises two or more slots 30 (each swiveling buckle 26 defines an elongated slot 30[Fig. 12]; each swiveling buckle comprises at attachment point 28 that defines a through-hole into which one of the pins 24 is inserted; pins project outwardly from main body 22 of connector 16 [multi-strap connector], [0048]) for receiving and orienting straps 12a, 12b ([0048], [0049]).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to modify the multi strap connector 2, 10 of Campbell in view of Reinhardt to have slots for receiving and orienting straps, as taught by Shamainengar, to provide an improved comfort harness for an orthotic with an improved multi strap connector by adding pins to the multi-strap connector that are received by buckles having slots, in order to enable the straps to move somewhat in order for the device to adjust to the shape and contour of the user’s body (Shamaiengar, [0048]).
Claims 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Campbell (US 2007/0106187) in view of Reinhardt (US 2012/0197160), in further view of Shamaiengar (US 2016/0113406) and in even further view of Burns (RE 34,714)

The combination of Campbell, Reinhardt and Shamaiengar  fails to disclose the multi- strap connector comprises a LDPE foam laminate.
Burns teaches an analogous multi-strap connector 10 (cervical collar 10 having a front half 12 and a back half 14, outer layers 20, 22 and inner layer 24, col. 2, lines 41-59; strap portion 52 spans the outer perimeter of the front half and strap portion 58 spans the outer perimeter of the back half; stitching fastens the straps to the collar half, col. 2, line 66 – col. 3, line 2; or alternatively the straps are secured by looping through parallel slots, col. 2, lines 6-13) that comprises a LDPE foam laminate (the front and back halves of the cervical collar 10 [analogous multi-strap connector] are provided in a laminate construction, col. 2, lines 41-59; the material of the outer layers is a foam polymeric material; the material of the inner layer 24 is LDPE, col. 1, lines 66-  col. 2, lines 16).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to modify the multi-strap connector of Campbell, Reinhardt and Shamaiengar such that it comprises a LDPE foam laminate, as taught by Burns, to provide an improved comfort harness for an orthotic with an improved multi strap connector that faciliates providing comfort and reinforcement for support and durability  (Burns, col. 2, lines 4-10)
Claims 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Campbell (US 2007/0106187) in view of Reinhardt (US 2012/0197160) and in further view of Shamaiengar (US 2016/0113406).

Though Campbell discloses the multi-strap connector 2,10 being configured to attach to the upper back strap 5 and the under arm strap 5, Campbell does not disclose the multi-strap 
Reinhardt teaches an analogous comfort harness 1 (Fig. 2, a device for detecting and influencing posture 1) with straps 4 and 5 (tension straps 4, 5) being configured to reversibly attach to a fixing apparatus 3 (tension straps are fixed in the region of the fixing apparatus, [0028]; this fixing can be either permanent by being sewn or welded or it can be reversible by using attachment apparatuses such as touch-and-close fasteners, [0028]).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to modify the attachment of the upper back strap 5 and the lower arm strap 5 to the multi-strap connector of Campbell to be a reversible attachment, as taught by Reinhardt, to provide an improved comfort harness for an orthotic and improved strap attachments  given that Reinhardt discloses the interchangeability of permanent and reversible strap attachments, in order to provide more flexibility to the strap location for user comfort.  
Though Campbell in view of Reinhardt discloses at first body strap 5 (annotated Fig. 1) being configured to attach to an orthotic, Campbell does not disclose the first body strap 5 being configured to reversibly attach to an orthotic.  
Reinhardt teaches an analogous comfort harness 1 (Fig. 2, a device for detecting an influencing posture 1) with straps 4 and 5 (tension straps 4, 5) being configured to reversibly attach to a fixing apparatus 3 (tension straps are fixed in the region of the fixing apparatus, [0028]; this fixing can be either permanent by being sewn or welded or it can be reversible by using attachment apparatuses such as touch-and-close fasteners, [0028]).

Campbell in view of Reinhardt does not disclose the multi-strap connector comprising at least two slots for receiving straps.
Shamaiengar teaches an analogous comfort harness 10 (arm support device 10, Fig. 1) having an analogous crescent-shaped pad 14a (padded cushion 14a, Fig. 1, [0041]), analogous straps (12a, 12b, Fig. 3, [0041]) and a multi-strap connector 16 (connector 16, Figs. 11-13, [0048]; connector 16 has swiveling buckles 26) that comprises at least two slots 30 (each swiveling buckle 26 defines an elongated slot 30[Fig. 12]; each swiveling buckle comprises at attachment point 28 that defines a through-hole into which one of the pins 24 is inserted; pins project outwardly from main body 22 of connector 16 [multi-strap connector], [0048]) for receiving straps 12a, 12b ([0048], [0049]).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to modify the multi strap connector 2, 10 of Campbell in view of Reinhardt to have at least two slots for receiving straps, as taught by Shamainengar, by adding pins to the multi-strap connector that are received by buckles having slots, in order provide an improved comfort harness for an orthotic with an improved multi strap connector to enable the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GINA MCCARTHY whose telephone number is (408)918-7594.  The examiner can normally be reached on Monday - Friday, 7:00-3:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on 571-270-3076.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/G.M./Examiner, Art Unit 3786            

/ALIREZA NIA/Supervisory Patent Examiner, Art Unit 3786